1. A petition to the juvenile court of Troup County to have the court assume custody of a six-year-old child, alleging that the mother was not a fit or proper person to have the care, custody, control, and supervision of the child, set forth sufficient grounds to give the court jurisdiction as against an oral motion to dismiss the petition, in the nature of a general demurrer, in view of the Code, § 24-2402 (b), which provides that the chapter relating to juvenile courts shall apply to every child under sixteen years of age who "is in such condition or surroundings or under such improper or insufficient guardianship or control as to endanger the morals, health, or general welfare of such child."
2. While the evidence was in sharp conflict on the question of the mother's fitness to have the custody of the child, it authorized the judgment of the juvenile court, which found that the child was in need of the care, protection, and supervision of the court, and which assumed jurisdiction over her and placed her in the joint custody of her father and grandmother, and in the exclusive custody of her grandmother until her father returned from the armed services overseas, all subject to the rules, obligations, requirements, and further orders of the court; and the superior court did not err in dismissing the certiorari assigning error on the findings and orders of the judge of the juvenile court.
Judgment affirmed. Sutton, P. J., and Parker, J.,concur.
                         DECIDED MARCH 11, 1944.